—Peters, J.
Appeals (1) from an order of the Supreme Court (Ledina, J.), entered June 7, 1999 in Sullivan County, which denied plaintiff’s motion to strike portions of the pleadings, and (2) from an order of said court, entered June 7, 1999 in Sullivan County, which, inter alia, denied plaintiff’s motion for renewal.
The underlying facts were previously reviewed by us upon our affirmance of an order denying plaintiff’s motion for reconsideration of the dismissal of his complaint based upon his proffer of, inter alia, an unrelated felony complaint filed in a criminal prosecution in New York County under circumstances claimed to parallel the instant action (see, 264 AD2d 912, appeal dismissed 95 NY2d 825). While that appeal was pending, plaintiff made a second motion to renew, this time providing a newspaper article and a November 1997 sentencing transcript from the same criminal proceeding that was the subject of the first motion to renew. A separate motion was made to strike scandalous and prejudicial portions of certain defendants’ answer, amended answer and motion to dismiss. Supreme Court denied both motions, prompting these appeals.
Upon our review of plaintiff’s proffer on the second motion to renew, we again find that the submission was not relevant to the merits of this action. For this reason alone, the denial of the second motion to renew was proper (see, N.A.S. Partnership v Kligerman, 271 AD2d 922; Lau v Lungen, 264 AD2d. 912, 913, supra; Wagman v Village of Catskill, 213 AD2d 775). In light of this determination, the appeal concerning the motion to strike is academic. Had we considered the issues raised therein, we would have found the motion time barred (see, CPLR 3024 [c]) since the challenged pleadings were served well before 20 days of the making of this motion to strike (see, id.).
Mercure, J. P.,. Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the orders are affirmed, with costs.